Exhibit 10.1
Tontine Capital Partners, L.P.
55 Railroad Avenue, 1st Floor
Greenwich, CT 06830
July 1, 2009
Neenah Foundry Company
2121 Brooks Avenue
Neenah, WI 54957
     Re: 121/2% Senior Subordinated Note due 2013
Ladies and Gentlemen:
     Reference is made to the 121/2% Senior Subordinated Note due 2013 (the
“Note”) issued by Neenah Foundry Company, a Wisconsin corporation (the
“Company”), to Tontine Capital Partners, L.P. (“Tontine”). Capitalized terms
used but not defined herein shall have the respective meanings set forth in the
Note.
     Pursuant to Paragraph 2 of the Note, the Company is entitled to defer the
payment of a portion of the interest due under the Note on a given interest
payment date at a rate of up to 7.5% per annum. Notwithstanding the limitation
on the amount of interest under the Note that may be deferred pursuant to
Paragraph 2 thereof, Tontine hereby consents to the Company’s deferral of the
entire interest payment due under the Note on July 1, 2009 (the “July 2009
Interest Payment”) and the Company and Tontine acknowledge and agree that
(a) the July 2009 Interest shall be considered a “Deferred Interest Payment” as
defined in Paragraph 2 of the Note, and (b) all of the provisions of the Note
relating to any Deferred Interest Payment shall apply with respect to such
July 2009 Interest Payment.
     For the avoidance of doubt, the foregoing consent and this letter shall not
be construed in any manner to apply to any interest payment due under the Note
after July 1, 2009. This consent does not, and shall not be deemed to release,
waive, amend, restate or otherwise modify in any manner any of the terms,
conditions, or provisions of the Note, all of which the Company hereby (i)
confirms are in full force and effect and are enforceable in accordance with
their respective terms; and (ii) ratifies and affirms in all respects. The
Company represents and warrants that no event has occurred and no condition
exists which would, upon or after the execution and delivery of this consent,
constitute an Event of Default under the Note or the Indenture. All the
Company’s Obligations under the Note shall in all respects be continuing and
this consent shall not be deemed to evidence or result in a novation or
repayment and re-borrowing of such Obligations.
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------



 



     If you are agreement with the foregoing, please execute a counterpart of
this letter and return it to me by fax at (203) 769-2010.

            Very truly yours,


TONTINE CAPITAL PARTNERS, L.P.
      By:   /s/ Jeffrey L. Gendell         Name:           Title:        

Acknowledged and agreed as of the
1st day of July, 2009
NEENAH FOUNDRY COMPANY

                By:   /s/ Robert E. Ostendorf         Name:   Robert E.
Ostendor        Title:   CEO/President     

